Case:18-18627-JGR Doc#:62 Filed:09/09/19                     Entered:09/10/19 06:26:16 Page1 of 9



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF COLORADO

      In re:                                      )
                                                  )       Case No. 18-18627-JGR
      Dennis K. Obduskey,                         )
                                                  )       Chapter 13
      Debtor                                      )



    COMBINED VERIFIED MOTION TO DEEM LATE FILED PROOF OF CLAIM TIMELY
               AND OBJECTION TO TRUSTEE CLAIM 4 OBJECTION


               NOW COMES Creditor James W. Kelley dba Mortgage-Investigator.com, Pro Se and

        responds to the Trustee Douglas Kiel Objection to Claim 4.

                                                BACKGROUND

               Between October 2011 and February 2013 Expert Witness James W. Kelley consulted with

        Debtor, Dennis Obduskey via local support groups, social media and conversations. The Debtor

        was an employee of a Denver based Stock Brokerage Firm as a Travel Consultant. The Stock

        Brokerage firm IT department subscribed to financial data bases including the worlds largest

        financial database, Bloomberg Terminal. At the time Kelley, the creditor was simply tracking the

        money trails backwards into Wall Street to unravel the mystery of conflicting evidence and false

        claims between Banking, Wall Street, SEC.gov, state(s) and various private data sources.

                  Kelley in an attempt to assist the Debtor with locating information/evidence advised the

        Debtor to utilize a command on Bloomberg Terminal , LP known as “LFND” with his mortgage

        parameters. However, when the Debtor co-worker(s) attempted this command, Bloomberg

        Terminal “LOCKED THEM OUT and RE-SET THEIR SYSTEM”. Upon Information and Belief

        , the Debtor and co-workers were alarmed and wrongfully concerned Kelley may of given them a

        “hacker” command.

                The Debtor remained in limited contact with Kelley until his FDCPA case was granted Writ

Case:18-18627-JGR Doc#:62 Filed:09/09/19                   Entered:09/10/19 06:26:16 Page2 of 9
       of Cert to the US Supreme Court case# 17-1307.

           In June 2018 the Debtor requested consultations and review of evidence in the 2016

       bankruptcy case. In July, Kelley provided a list of Expert Witnesses per Debtor request. Upon

       Information and Belief, the Debtor hired Kelley due to his knowledge of the case history as well

       as his willingness to meet the Debtor limited financial means. Kelley made 1 condition upon

       accepting the Debtor case, that his work would also be utilized for the public good (See Case#

       16-17141-JGR Docket# 86). Per communications in December 2018 and early 2019, Kelley

       believed the Debtor was seeking a litigation attorney to represent the Debtor in a Adversary

       Proceeding otherwise the Debtor would draft an Adversary Proceeding Complaint himself. When

       Kelley read the courts order docket# 55, Creditor Kelley dba Mortgage-Investigator.com filed

       POC Claim# 4 to preserve the record and facts for the public good.



           Therefore, Creditor James W. Kelley dba Mortgage-Investigator.com respectfully shows

    the Court the following:

                      I.      MOTION TO DEEM LATE FILED PROOF OF CLAIM TIMELY.

           The United States Supreme Court, in the case of Pioneer Inv. Serv.’s Co. v. Brunswick
           Assoc’s Ltd., P’ship, 507 U.S. 380 (1993), established the standards for determining whether
           circumstances constitute excusable neglect allowing for a late filing applying Rule
           9006(b)(1), Fed.R.Civ.P. The Court adopted the factors enunciated in In re Dix, 95 B.R. 134
             th
           (9 Cir. BAP 1988), including:

               “(1) whether granting the delay will prejudice the debtor; (2) the length of the delay and
               its impact on efficient court administration; (3) whether the delay was beyond the
               reasonable control of the person whose duty it was to perform; (4) whether the creditor
               acted in good faith; and (5) whether clients should be penalized for their counsel's mistake
               or neglect.” ’ ” Id., at 158a–159a (quoting In re Dix, 95 B.R. 134, 138 (9th Cir. BAP
                                                                             th
               1988) (in turn quoting In re Magouirk, 693 F.2d 948, 951 (9 Cir. 1982))). The District
               Court also suggested that the Bankruptcy Court consider whether the failure to comply
               with the bar date “resulted from negligence, indifference or culpable conduct on the part
               of a moving creditor or its counsel.”


Case:18-18627-JGR Doc#:62 Filed:09/09/19               Entered:09/10/19 06:26:16 Page3 of 9

           In sum, the Court adopted a principle of equity in determining if there was excusable
           neglect.

                   II.   OBJECTION TO TRUSTEE DISALLOWED CLAIM 4:

        1. Debtor Obduskey, Trustee Kiel and Judge Rosania are the party / Trustee / Judge in Case

           16-17141-JGR.


        2. Creditor filed POC 4 in compliance with the Courts Order docket# 55. “The assumption

           of executory contracts on the terms stated in the plan is approved. If the plan provides for

           the rejection of an executory contract or unexpired lease, the party to the rejected

           executory contract or lease must file a proof of claim within 30 days of the date of the

           entry of this Order, failing which the claim may be barred”.


        3. Debtor did not file an Objection to Claim 4.

        4. Debtor accepted an appointment by Governor Jared Polis to State Judicial Performance
            Commission on May 23, 2019.

               a. http://www.coloradojudicialperformance.gov/commissi
                   on.cfm
        5. Upon Information and Belief, the Debtor supports “Proof of Claim 4 remain on the pubic

           Pacer case docket and POC Register for the benefit of Law Enforcement, Compliance

           Agencies, Pacer Mgt Team, Judicial / Courts and elected officials as allowed per state(s)

           and federal laws of the United States”.


        6. In the Creditor Kelley’s professional opinion, POC #4 preliminary report has substantial

           benefit to the public good and for the benefit of Law Enforcement, Compliance Agencies,

           Pacer Mgt Team, Judicial / Courts and elected officials as allowed per state(s) and federal

           laws of the United States.


        7. In re C.W. Mining Co., 636 F.3d 1257, 1260 (10th Cir. 2011)

               a. (to have standing in bankruptcy matter, party must be ‘person aggrieved[,]’
                   requiring showing “person’s rights or interests [will] be ‘directly and adversely

Case:18-18627-JGR Doc#:62 Filed:09/09/19                 Entered:09/10/19 06:26:16 Page4 of 9

                   affected pecuniary by the decree or order of the bankruptcy court.’”).

        8. 18 USC Section 157: Bankruptcy Fraud, 18 U.S.C. Section 157: If any act of the fraud

           occurs after October 22, 1994, this statute may be used. The use of bankruptcy must aid

           the fraud scheme in some way. Delaying creditors, allowing the debtor to continue to

           operate or covering up the scheme are examples. The statute will be easier than the use of

           18 U.S.C. 152, "concealment" or "in contemplation", because it allows a fuller statement

           of the scheme. False statements under oath are the same under either statute, although

           157 will allow a broader description of the fraud


        9. A trustee who fails to exercise due diligence to conserve assets of the bankruptcy

           estate must account for assets dissipated through his negligence. Carson, Pirie, Scott

           Co. v. Turner, 61 F.2d 693 (6th Cir. 1932).

        10.The measure of care, diligence and skill required of a bankruptcy trustee is that of an

           ordinarily prudent man in the conduct of his private affairs under similar

           circumstances and of a similar object in view; and although a mistake of judgment is

           not a basis to impose liability on a trustee, a failure to meet the standard of care does

           subject him to liability. However, "a bankruptcy trustee is liable personally only for

           acts willfully and deliberately in violation of his fiduciary duties." Ford Motor Credit

           Co. v. Weaver, 680 F.2d 451, 461 (6th Cir. 1982).

        11.The case which first clouded this area was In re Johnson, 518 F.2d 246 (10th Cir.),

           cert. denied, sub. nom. Clark v. Johnson, 423 U.S. 893, 96 S.Ct. 191, 46 L.Ed.2d 125

           (1975). There, the Tenth Circuit Court of Appeals reversed the district court's order

           approving the Chapter XII trustee's final account and refusing to surcharge him for

           losses occasioned by his alleged negligent failure to properly supervise his

           bookkeeper, which led to her embezzling funds from the estate. The court held that

           the case was controlled by Mosser v. Darrow, 341 U.S. 267, 71 S.Ct. 680, 95 L.Ed.


Case:18-18627-JGR Doc#:62 Filed:09/09/19                  Entered:09/10/19 06:26:16 Page5 of 9
           927 (1951), where the trustee was found personally liable for unlawful profits made

           by one of his employees from trading in certain estate securities. The Supreme Court

           there held that a trustee may be held personally liable not only for fraud or intentional

           wrongdoing but also for non-willful failure to perform duties required by law.


        12.28 U.S.C. § 959(a): Trustees, receivers or managers of any property, including debtors in

           possession, may be sued, without leave of the court appointing them, with respect to any

           of their acts or transactions in carrying on business connected with such property. Such

           actions shall be subject to the general equity power of such court so far as the same may

           be necessary to the ends of justice, but this shall not deprive a litigant of his right to trial

           by jury.

        13.The federal courts have not definitively determined the amount of proof needed to

           establish the crime/fraud exception. See Gutter, 124 F. Supp. 2d at 1306.

        FURTHERMORE:

        14.Carey v. Piphus, 435 U.S. 247, 259 (1978). "[P]rocedural due process rules are

           shaped by the risk of error inherent in the truth-finding process as applied to the

           generality of cases." Mathews v. Eldridge, 424 U.S. 319, 344 (1976).

        15.Requirement of Due Process: Fourteenth Amendment. Marchant v. Pennsylvania

           R.R., 153 U.S. 380, 386 (1894).

        16.Per US Supreme Court Pro-Se standard: Pro Se litigant’s court submissions are to be

           liberally construed and held to less stringent standards than those submitted by

           lawyers. If the court can reasonably read the submissions, it should do so despite

           failure to cite proper legal authority, confusion of legal theories, poor syntax and

           sentence construction, or litigant’s unfamiliarity with rule requirements.

               a. See Boag v. MacDougall, 454 U.S. 364, 102 S. Ct. 700, 70 L.Ed.2d 551

                   (1982);


Case:18-18627-JGR Doc#:62 Filed:09/09/19                    Entered:09/10/19 06:26:16 Page6 of 9
                   b. Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)

                   c. Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957);

                   d. Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972);

                                                                                       rd
                   e. McDowell v. Delaware State Police, 88 F.3d 188, 189 (3               Cir. 1996);

                                                                  rd
                   f. United States v. Day, 969 F.2d 39, 42 (3        Cir. 1992) holding pro se petition

                       cannot be held to same standard as pleadings drafted by attorneys;

                   g. Then v. I.N.S., 58 F. Supp. 2d 422, 429 (D.N.J. 1999.

           17.The courts provide pro se parties wide latitude when construing their pleadings and

               papers. When interpreting pro se papers, the Court should use common sense to

               determine what relief the party desires.

                                                                    th
                   a. S.E.C. v. Elliott, 953 F.2d 1560, 1582 (11        Cir. 1992). Also see,

                                                                         rd
                   b. United States v. Miller, 197 F.3d 644, 648 (3          Cir. 1999) “Court has a

                       special obligation to construe pro se litigant’s pleadings liberally”

                   c. Polling v. Hovnanian Enterprises, 99 F. Supp. 2d 502, 506-07 (D.N.J. 2000).



       WHEREFORE James W. Kelley dba Mortgage-Investigator.com, the Creditor of Claim 4

    respectfully requests the Court

    1. GRANT the Motion for late filed Proof of Claim Timely.

    2. Deny Trustee Kiel Objection to Claim 4.

    3. ORDER the release of Public Court recording in case 16-17141-JGR June 20, 2018.

    4. ORDER the release of Public Court recording in case 16-17141-JGR August 14, 2018

    5. ORDER the release of Public Court recording in case 16-17141-JGR August 29, 2018

    6. ORDER Proof of Claim 4 remain on the pubic Pacer case docket and POC Register for the benefit

       of Law Enforcement, Compliance Agencies, Pacer Mgt Team, Judicial / Courts and elected



Case:18-18627-JGR Doc#:62 Filed:09/09/19                       Entered:09/10/19 06:26:16 Page7 of 9



    7. officials as allowed per state(s) and federal laws of the United States.

    8. Set this Motion / Objection for evidentiary hearing.

    9. and for such other and further relief that the Court deems just and proper.




    DECLARATION IN SUPPORT OF COMBINED VERIFIED MOTION TO DEEM
    LATE FILED PROOF OF CLAIM TIMELY AND OBJECTION TO TRUSTEE CLAIM 4
                                OBJECTION

     I, James Kelley, am a resident and registered voter of New York County, State of New York and do
hereby certify, swear or affirm under the penalty of perjury that I am competent to give the following
Declaration based on my personal knowledge, and that the following statement is true and correct to the
best of my knowledge:

    My signature on this petition was affixed in my presence and is the true signature of the individual
who signed the petition. Further the affiant saith naught.

James W. Kelley.                                                 September 9, 2019
______________________________ _____________________________ _________________
(Print Name) (Sign Name) (Date)


               Dated: September 9, 2019


                                By: James W. Kelley III, Creditor, pro-se,
                                             99 Wall Street
                                               Suite 1576
                                          New York, NY 10005
                                        Email: 1stCap@msn.com
                                             917-250-1576





Case:18-18627-JGR Doc#:62 Filed:09/09/19                         Entered:09/10/19 06:26:16 Page8 of 9


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF COLORADO.

      In re:                                         )
                                                     )         Case No. 18-18627-JGR
       Dennis K. Obduskey,                           )
                                                     )         Chapter 13
      Debtor                                         )


                                         CERTIFICATE OF SERVICE

     I, James W. Kelley certify that I am, and at all times hereinafter mentioned was, more than
        eighteen (18) years of age and that on this 9th September 2019, I served a copy of the
    foregoing COMBINED VERIFIED MOTION TO DEEM LATE FILED PROOF OF CLAIM
                 TIMELY AND OBJECTION TO TRUSTEE CLAIM 4 OBJECTION
              on the following via EMAIL, CM/ECF and/or U.S. Mail, first class postage pre-
       paid, addressed as follows:

     Trustee Douglas Kiel                                      US Trustee
                                                               USTPRegion19.DV.ECF@usdoj.gov
     7100 E Belleview AveSte. 300

     Greenwood Village, CO 80111

     Attorney Stephen Swift

     stephen.swift@swiftlaw.net




               I certify under penalty of perjury that the foregoing is true and correct.



                                   By: James W. Kelley III, Creditor, pro-se,
                                                99 Wall Street
                                                  Suite 1576
                                             New York, NY 10005
                                           Email: 1stCap@msn.com
                                                917-250-1576


                                                         
          Case:18-18627-JGR Doc#:62 Filed:09/09/19      Entered:09/10/19 06:26:16 Page9 of 9




United States Bankruptcy Court - District of Colorado
Online Filing Tool Submission

Submitted: 9/9/2019 10:29:00 PM

User Information

James Ware Kelley
99 Wall Street, Suite 1576
New York
NY
10005

1stcap@msn.com
917-250-1576
